J-S19012-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
               v.                        :
                                         :
                                         :
 LAWRENCE T. RHOADES                     :
                                         :
                    Appellant            :   No. 1363 EDA 2019

             Appeal from the PCRA Order Entered April 9, 2019
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                      No(s): CP-51-CR-0904771-1990

BEFORE: BOWES, J., McCAFFERY, J., and MUSMANNO, J.

MEMORANDUM BY BOWES, J.:                                 Filed: May 7, 2020

      Lawrence T. Rhoades appeals from the order that dismissed his petition

filed pursuant to the Post Conviction Relief Act (“PCRA”). We affirm.

      When he was 22 years old, Appellant took Cassandra Trotter to his

grandparent’s house, had sex with her, stabbed her to death, and stole $5

from her. Appellant was convicted of first-degree murder and other crimes

and was sentenced to life imprisonment without the possibility of parole

(“LWOP”) in 1993. Appellant’s first direct appeal resulted in the grant of a

new trial.    See Commonwealth v. Rhoades, 648 A.2d 1236 (Pa.Super.

1994) (unpublished memorandum). Appellant was again convicted of first-

degree murder and sentenced to a mandatory term of LWOP in January 1996,

and this Court affirmed. See Commonwealth v. Rhoades, 698 A.2d 110

(Pa.Super. 1997) (unpublished memorandum), appeal denied, 695 A.2d 785

(Pa. 1997).
J-S19012-20


      On August 24, 2012, Appellant filed a pro se PCRA petition invoking the

United States Supreme Court’s decision in Miller v. Alabama, 567 U.S. 460,

465 (2012) (holding that mandatory LWOP sentences “for those under the age

of 18 at the time of their crimes violates the Eighth Amendment’s prohibition

on ‘cruel and unusual punishments.’”).      The court took no action on the

petition until 2017, when it ordered the appointment of counsel.       Counsel

entered an appearance in February 2018, and filed an amended petition

claiming that Miller’s invalidation of mandatory LWOP sentences for juveniles

must be extended to all persons who were under the age of twenty-five when

they committed their crimes. See Amended PCRA Petition, 11/20/18, at 2-3.

      The PCRA court issued notice of its intent to dismiss Appellant’s petition

pursuant to Pa.R.Crim.P. 907. Appellant filed no response, and the PCRA court

dismissed the petition by order of April 9, 2019.      Appellant filed a timely

appeal. The PCRA court did not direct Appellant to file a Pa.R.A.P. 1925(b)

statement, but did author an opinion pursuant to Pa.R.A.P. 1925(a). Appellant

presents the following questions for this Court’s consideration: “Did the PCRA

court err when it dismissed [Appellant]’s amended PCRA petition without

holding a hearing?”      Appellant’s brief at 3 (unnecessary capitalization

omitted).

      Although the trial court dismissed the petition as lacking in merit, our

first task is to determine whether Appellant’s PCRA petition was timely filed,

as the timeliness of a post-conviction petition is jurisdictional, and may be


                                     -2-
J-S19012-20


raised by this Court sua sponte.1 See, e.g., Commonwealth v. Beatty, 207

A.3d 957, 961 (Pa.Super. 2019) (“Even where the PCRA court does not

address the applicability of the PCRA timing mandate, this Court will consider

the issue sua sponte, as it is a threshold question implicating our subject

matter jurisdiction and ability to grant the requested relief.” (cleaned up)).

Generally, a petition for relief under the PCRA, including a second or

subsequent petition, must be filed within one year of the date that the

judgment of sentence is final unless the petition alleges, and the petitioner

proves, that an exception to the time for filing the petition is met. See 42

Pa.C.S. § 9545. “[W]hen a PCRA petition is not filed within one year of the

expiration of direct review, or not eligible for one of the three limited

exceptions, or entitled to one of the exceptions, but not filed within 60 days

of the date that the claim could have been first brought, the [PCRA] court has

no power to address the substantive merits of a petitioner’s PCRA claims.”

Commonwealth v. Brown, 111 A.3d 171, 176 (Pa.Super. 2015).

       Appellant’s petition is facially untimely: his judgment of sentence

became final in 1997. Furthermore, this Court’s decision in Commonwealth

v. Lee, 206 A.3d 1 (Pa.Super. 2019) (en banc), forecloses a claim that

Appellant’s petition is capable of satisfying the timeliness requirements of the



____________________________________________


1 “This Court may affirm a PCRA court’s decision on any grounds if the record
supports it.” Commonwealth v. Smith, 194 A.3d 126, 132 (Pa.Super. 2018)
(internal quotation marks omitted).

                                           -3-
J-S19012-20


PCRA. In Lee, this Court recognized Appellant’s argument that the principles

and science underlying the Miller holding are not limited to juveniles, but also

extend to young adults. See Lee, supra at 10. Nonetheless, we indicated

that questions of who qualifies as a juvenile and whether Miller should apply

to immature people who were over eighteen when they committed their

murders “are better characterized as questions on the merits, not as

preliminary jurisdictional questions under section 9545(b)(1)(iii).” Id. We

acknowledged that, no matter how compelling the argument that the rationale

behind the Miller decision may apply to people beyond the age of majority,

“we find it untenable to extend Miller to one who is over the age of 18 at the

time of his or her offense for purposes of satisfying the newly-recognized

constitutional right exception in section 9545(b)(1)(iii).” Id.

      Appellant may believe that Lee was wrongly decided, and he is free to

seek review of his claims in our Supreme Court. However, under the existing

law, Appellant’s PCRA petition was untimely filed, and this Court must affirm

its dismissal.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/7/20

                                     -4-